Appellant complains in his motion relative to the facts, and contends that same do not show that he owned or had any interest in the marble machine that was left in the Hong Kow Cafe and is the basis of this prosecution.
It is noted that upon appellant's appearance at the cafe, when the officers were preparing to confiscate this machine, he approached one of the police officers, who testified:
"He (appellant) did not tell me who the machine belonged to. He told me he had put the machine in there. He told me that he, this defendant, had put the machine in that place of business."
Again, the same officer said that prior to the time appellant appeared at the cafe, at the call of the proprietor of the cafe, the officer had talked over the phone to appellant, who soon *Page 198 
afterwards came into the cafe and said: "I am Nick Angelo, the man you talked to on the telephone a few minutes ago," and the officer further testified:
"In the telephone conversation he said he heard they were picking up the marble machines, and he wanted to know why, and I told him I did not know, and he said, 'I would like to find out.' He said, 'If you are going to pick up the machines I would like to get them out of the way.' Yes sir, 'If you are picking up the machines I want to get my machines out of the way.' I said, 'I don't know why they are picking them up.' He said, 'Can I come down and talk to you,' I said, 'Yes, you can.' So about fifteen minutes later is when Mr. Angelo walked in and introduced himself to me."
We think there was ample testimony upon which the jury could predicate its verdict of guilt herein, and the motion will be overruled.